Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Status of Claims:
Claims 21-22 are new.
Claims 6 and 16 are cancelled.
Claims 1-5, 7-15, and 17-22 are pending. 

Response to Remarks:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Moreover, on page 10 the applicant argues that none of the references disclose the number of cars outside the facility being used to forecast the number of workers within the facility, however, this limitation was not claimed. Thus, the Examiner is not persuaded. 

THE EXAMINER HIGHLY ENCOURAGES THE APPLICANT TO AN INTERVIEW REGARDING NOVELTY. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US Patent No. 5557513) (hereinafter, Frey) in view of Williams (US Pub. No. 20180247534) (hereinafter, Williams) in further view of Jones et al. (US Pub. No. 20150178671) (hereinafter, Jones).

As per claim 1, 
Frey teaches, 

(Abstract)

Frey does not teach; however, Williams does teach, 
A first set of sensors disposed outside a facility and configured to detect a first set of data wherein the first set of data is associated with a number of cars, object, or people outside the facility; 
(Paragraphs 19-20, noting on paragraph 19 “…Computer 12 keeps track of the total number of cars 22 in the parking lot (based on the difference between automobile entries and exits)…”)

Frey teaches a computerized statistical analysis to generate accurate short-term forecasts of shopper traffic at the checkout lanes of the store. Shopper entry time data from a recognition system is used in the analysis. The system combines real time data with pregathered statistical data about the population that shops in a particular type of store and data which characterizes the checkout lane throughput capability for the store to predict checkout lane traffic and staffing requirements.  Williams teaches monitoring parking lot occupancy and parking lot environmental conditions and proving users access to parking lot data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Williams within the invention of Frey with the motivation of accurately determine the number of open spaces in a parking lot and keep this number updated in real time.  Such information would benefit the managers in knowing when to adjust their staffing needs. 


Frey teaches, 
A second set of sensors disposed inside the facility and configured to detect a second set of data, wherein the second set of data is associated with physical objects disposed with the facility or an amount of customer traffic within the facility; 
(Column 4, lines 44-56 discussing sensors at entrance of facility and the number of potential buyers as the second set of data)
a computing system in communication with the first set of sensors, the second set of sensors, and a database, the computing system configured to execute a forecast module that when executed: 
(Column 5, lines 1-10)
Receives the first and second set of data from the first and second set of sensors; 

Retrieves historical data associated with a plurality of physical objects disposed in the facility; 
(Column 5, line 5-6, noting “…pregathered statistical data about the population that shops in a particular type of store…”)
Generates forecast data indicating a number of workers needing to be scheduled in the facility for a specified period of time, 
(Column 10, lines 18-44, discussing staffing need)
the forecast data associated with a number of physical objects of the plurality of physical objects predicted to be retrieved from the facility based on the first set of data, the second set of data, and the historical data; 
(Column 4, line 63 through column 5, line 20) 

Frey does not teach; however, Jones does teach,
Determines capacity data based on a maximum capacity of the facility to retrieve physical objects over the specified period of time; 
(paragraph 102, noting “…The systems and processes described in various embodiments execute a variety of rules that take into account stock quantities of a product at various locations, maximum capacities for products at various locations, rates of sale for a particular product… timing schedule of picks for greatest employee efficiency and product availability, as well as other metrics…”; see also paragraph 103, noting “…A modular home 108 will normally be defined to have a fixed capacity for housing a maximum quantity of a specific product during a specific time period. While changing the maximum capacity of a product's modular home is possible, a product's modular home normally stays at a fixed size during normal sales hours of operation…”)

Modifies the forecast data based on the capacity data; 
(paragraph 124, noting “…In some embodiments, a rule for a critical pick can be defined as a rule that compares the forecast of sales for a product to the current sales floor quantity for that product and issues instructions for picking a defined quantity of product when the forecast quantity exceeds the sales floor…In various embodiments, an event pick can use the same logic as found in a critical pick of comparing the forecast sales of an item to the quantity currently available on the sales floor, but may apply to items that have had a delivery, an on-hand quantity change, or a sale…”)



Frey teaches, 
And generates a labor model based on the forecast data, the labor model indicating a number of workers required to support the forecasted retrieval of physical objects from the facility.
(Column 7, lines 20-62; noting, “…the staff requirement for the present minute is compared with the staff requirement for the prior two minutes...”)

As per claim 2,
Frey teaches, 
The system of claim 1, wherein the forecast module is configured to generate the forecast data over a specified period of time of four weeks or less
(Column 5, lines 18-55, noting “20 minutes”)

As per claim 4,
Frey does not teach; however, Williams does teach,
The system of claim 1, wherein the first set of sensors is disposed in a parking lot outside the facility
(Paragraph 6, noting “…a method for determining the capacity of a parking lot is provided. The method includes the steps of providing a parking lot capacity system having at least first and second sensors. The first and second sensors are positional to detect vehicles entering and exiting a parking lot. The parking lot capacity sensor further has at least one processor configured to receive data from the at least first and second sensors to determine the capacity of the parking lot…”)

Frey teaches a computerized statistical analysis to generate accurate short-term forecasts of shopper traffic at the checkout lanes of the store. Shopper entry time data from a recognition system is used in the analysis. The system combines real time data with pregathered statistical data about the population that shops in a particular type of store and data which characterizes the checkout lane throughput capability for the store to predict checkout lane traffic and staffing requirements. Williams teaches monitoring parking lot occupancy and parking lot environmental conditions and proving users access to parking lot data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Williams within the invention of Frey with the motivation of accurately determine the number of open spaces in a parking lot and keep this number updated in real time.  Such information would benefit the managers in knowing when to adjust their staffing needs. 


As per claim 7,
Frey teaches,
The system of claim 1, wherein the historical data includes data associated with a frequency and number of physical objects retrieved from the facility over a specified amount of time of four weeks or less
(Column 5, lines 18-55, see claim 2 for notations)

As per claim 8,
Frey teaches, 
The system of claim 1, wherein the labor model includes a schedule of workers required at the facility over a specified amount of time.
(Column 7, line 60 through column 8, line 14, noting the number of cashiers required for shoppers; see also, Figs. 8, 11, 12)

As per claim 9,
Frey teaches,
The system of claim 1, wherein the forecast module is configured to dynamically update the forecast data or the labor model based on a change in the first set of data, the second set of data, or the historical data


As per claim 10,
Frey teaches,
the system of claim 1, wherein the forecast module generates the forecast data based on the first set of data, the second set of data, the historical data and one or more of: a season, a time of day, a day of the week, or a weather condition
(Column 6, line 19-34, noting “…for each hour of each day…”)

As per claim 11-12, 14, and 16-20:
These claims disclose similar limitations to the above claims, however, in a method form.  Frey discloses their invention in a method form (see, Frey Abstract).  Therefore, claims 11-12, 14 and 16-20 are rejected under similar rationale as the claims above, 1-2, 4 and 6-10. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of William in further view of Jones as applied to claims 1 and 11 above, and further in view of Kruger et. Al. (US Pub. No. 20050187972) (hereinafter, Kruger).

As per claim 3,
Frey/William/Jones do not teach; however, Kruger does teach, 
The system of claim 1, wherein the forecast module is configured to remove outlier data from the forecasted number of physical objects to be retrieved from the facility
(Paragraph 83, noting “…Outliers are also eliminated (stage 207) at this point or another appropriate point before final calculations…”)

Frey/William teach a computerized statistical analysis to generate accurate short-term forecasts of shopper traffic at the checkout lanes of the store. Shopper entry time data from a recognition system is used in the analysis. The system combines real time data with pregathered statistical data about the population that shops in a particular type of store and data which characterizes the checkout lane throughput capability for the store to predict checkout lane traffic and staffing requirements.  Frey/William/Jones teach an inventory management system capable of tracking product quantities present at multiple locations within a retail establishment, predicting the need for replenishment of product unit availability at those multiple locations, and calculating the quantity of product units to be retrieved in any particular replenishment action for those multiple locations.  Kruger teaches analyzing and correcting retail data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Kruger within the invention of Frey/William/Jones with the motivation of reducing sampling errors in a retail setting. (See, Kruger paragraph 5).

Claim 13 discloses similar limitations to claim 3, but in a method form. Frey discloses their invention in a method form (see, Frey Abstract).  Therefore, claim 13 is rejected under similar rationale as claim 3.  

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of William in further view of Jones as applied to claims 1 and 11 above, and further in view of Handel et al. (US Patent No. 911723) (hereinafter, Handel).

As per claim 21,
Frey/Williams/Jones do not teach; however, Handel does teach, 
the system of claim 1, wherein the number of cars provide a basis for a first amount of customer traffic outside the facility
(Column 6, line 40 through 50, noting column 5, line 5-7; wherein column 6, lines 40-50 discussing a correlation between airplane traffic and staffing needs and column 5, lines 5-7 discussing how an alternative embodiment are “cars.”; Examiner Noting: The interpretation of the claim and the mirroring prior art rejection are made in light of the interview between the Examiner and the Applicant’s Representative, Jennifer Suarez, on 3/23/2022 discussing the appropriate interpretation of the claim.  For reference, the Attorney indicated the appropriate interpretation of this claim is forecasting (or determining) staffing levels/needs based on the number of cars outside a facility)

Frey/William teach a computerized statistical analysis to generate accurate short-term forecasts of shopper traffic at the checkout lanes of the store. Shopper entry time data from a recognition system is used in the analysis. The system combines real time data with pregathered statistical data about the population that shops in a particular type of store and data which characterizes the checkout lane throughput capability for the store to predict checkout lane traffic and staffing requirements.  Frey/William/Jones teach an inventory management system capable of tracking 

As per claim 22, 
Claim 22 discusses similar limitations to claim 21 but in a method form. Frey discusses their inventio in a method form (see, Frey Abstract) Therefore, claim 22 is rejected under similar rationale as claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623